 

Case 4:20-mj-04797-N/A-EJM Document1 Filed 08/03/20 Page 1 of 1

 

 

 

CRIMINAL COMPLAINT
(Electronically Submitted)
United States District Court DISTRICT of ARIZONA
United States of America DOCKET NO,
v. 20-Ba797NMS
Audres Jesus Celiz-Tzoc; DOB: 1987; United States MAGISTRATE'S CASE NO,

 

 

Complaint for violation of Title 8 United States Code § 1324(a)(1)(A) (id), 1324(a)(I)(AM(V)D, and 1324(a)\(L( BQ),

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

COUNT 1 (Felony) Gn or about July 21, 2020, in the District of Arizona, Andres Jesus Celiz-Tzoe, named herein
as defendant and conspirator, did knowingly and intentionally combine, conspire, confederate, and agree with other
persons, known and unknown, to transport certain illegal aliens, including Luis Enrique Segovia-Chan, and did so
placing in jeopardy the life of any person; in violation of Title 8, United States Code, Sections 1324(a)(1)(A) (ii),

1324(a)(1)(A)(v)@), and 1324(a)(1)(B) (iii),

COUNT 2 (Felony) On or about July 21, 2020, in the District of Arizona, Andres Jesus Celiz-Tzoc, knowing and in
reckless disregard of the fact that certain illegal aliens, including Luis Enrique Segovia-Chan, had come to, entered
and remained in the United States in violation of law, did transport and move said aliens within the United States by
means of iransportation and otherwise, in furtherance of such violation of law and did so and placing in jeopardy the
life of any person; in violation of Title 8, United States Code, Sections 1324(a)(1)(A) (i), and 1324(a)(1)(B\(iii).

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

On August 2, 2020, agents working patrol duties near Three Points, in the district of Arizona, received a report of a green
Chevrolet Silverado pickup driving west bound towards Three Points, Arizona from Tucson, Arizona, The green pickup
was a vehicle that agents contacted for an immigration inspection of the occupants the day prior on August 1, 2020, The
driver on August 1, 2020 was Andres Jesus Celiz-Tzoc. At approximately 12:00 a.m. on August 3, 2020, an agent
observing traffic, saw the green pickup driving east bound from Three Points towards Tucson, Arizona. As the agent
began to follow the pickup, he noticed that the driver began to drive well below the speed limit. While the agent
confirmed that it was the same vehicle that was reported, he noticed people look up from the bed of the pickup. The agent
then activated his emergency lights and sirens in an attempt to conduct an immigration inspection. The driver of the
pickup, Celiz-T'zoc, then began to slow down and gave the impression that he was going to yield, but instead quickly
increased speed and continued east bound. Celiz-Tzoe then proceeded to drive through a neighborhood while attempting
to abscond. The pursuing agent noticed that Celiz-Tzoc slammed on his brakes a few times giving the impression that the
occupants were going to bail out of the pickup. Agents were unable to keep visual of the vehicle for a short distance but
when agents regained visual, they found the pickup abandoned in the middie of the road with the engine still on. As
agents approached the pickup, they noticed that the green pickup had struck a parked vehicle. A witness told agents that
they saw the crash and that the occupants ran westbound. While agents searched the area, alongside Pima County Sherriff
deputies, they received information that a 911 call was made about people in the backyard of a residence in the area.
Agents responded and found three subjects, the driver Celiz-Tzoe and two illegal aliens, to include Santiago Domingo- -
Sales, who both admitted to being in the U.S. illegally.

 

 

The passenger Santiago Domingo-Sales was previously removed from the U.S, on April 5, 2017 from Alexandria,
Louisiana.

MATERIAL WITNESSES IN RELATION TO THE CHARGE:

Detention Requested SIGNAT COMPLAINANT
Being duly sworn, I declare that the foregoing is N 3ecldl, GP«

 

 

 

 

true and correct to the best of my knowledge.
AUTHORIZED BY: AUSA JAA/PL, OFFICIAL TITLE
Border Patrol Agent
Sworn by telephone x _ S

 

SIGNATURE OF MAGISTRATE JUDGE DATE

UN) nips Go. Oona August 3, 2020

Sce Federnt rules of Criminal Pracedure Retes 3, 4.4, and 54 L VJ

 

 

 

 

 
